Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0272814) in view of Bilobrov (US 2015/0125036) in view of Bassali (US 2011/0191798).
Regarding claim 1, 11,18,  Chen discloses A method for use of frame format to control dynamic content modification of a media stream being processed for presentation by a media client, wherein the dynamic content modification includes the media client obtaining and presenting supplemental content as a replacement or overlay of a portion of the media stream, the method comprising ([0041, 0052-0054] Overlays are dynamically inserted into video content): fingerprint-based automatic content recognition (ACR) ([0026, 0036] ACR fingerprinting is used to identify content).
Chen does not disclose determining based on fingerprint-based recognition a frame format of the media stream being processed for presentation by the media client.
However, Bilobrov discloses determining based on fingerprint-based recognition a frame format of the media stream being processed for presentation by the media client ([0004,0005,0013,0026,0036] fingerprinting is used to identify specific version out of multiple versions of a content).  It would have been obvious to incorporate the determination of the frame format of the media stream of Bilobrov into the system of Chen  in order to identify the format of the video content for compatibility in dynamic insertion.
Chen in view of Bilobrov does not specifically disclose based on the determined frame format, causing the media client to obtain, as the supplemental content to be presented by the media client, supplemental content having the determined frame format.
However, Bassali discloses based on the determined frame format, causing the media client to obtain, as the supplemental content to be presented by the media client, supplemental content having the determined frame format (figs. 7, 9, [0078-0093] advertisements that match the videos resolution are selected).  It would have been obvious to incorporate the supplemental content format matching of Bassali into the system of Chen in view of Bilobrov in order to prevent compatibility issues in dynamic insertion of supplemental content.
Regarding claim 2, 12, Chen in view of Bilobrov in view of Bassali discloses wherein the frame format is a video frame format that defines an aspect ratio per video frame of the media stream ([0012-0014] of Bilobrov).
Regarding claim 3,13, 19, Chen in view of Bilobrov in view of Bassali discloses w herein determining, based on fingerprint-based ACR, the frame format of the media stream being processed for presentation by the media client comprises:
receiving, from the media client, query video fingerprint data representing the media stream being processed for presentation by the media client;
comparing the received query video fingerprint data with reference video fingerprint data
representing respectively each of multiple versions of the media stream, the multiple versions of the media stream having different frame formats than each other ([0013,0020-0026,0033,0036] of Bilobrov);
based on the comparing, determining that the query fingerprint data representing the media stream being processed for presentation by the media client matches the reference video fingerprint data representing a particular one of the multiple versions of the media stream, the particular version of the media stream having a particular frame format([0013,0020-0026,0033,0036] of Bilobrov); and
based on the determining that the query fingerprint data representing the media stream being processed for presentation by the media client matches the reference video fingerprint data representing the particular version of the media stream having the particular frame format, determining that the media stream being processed for presentation by the media client has the particular frame format ([0013,0020-0026,0033,0036] of Bilobrov).
Regarding claim 4, 14, Chen in view of Bilobrov in view of Bassali discloses wherein determining, based on the comparing, that the query fingerprint data representing the media stream being processed for presentation by the media client matches the reference video fingerprint data representing the particular one of the multiple versions of the media stream comprises:
determining that, of the multiple versions of the media stream, the query video fingerprint data most closely matches the reference fingerprint data representing the particular version of the media stream ([0013, 020-0026, 0033, 0036] of Bilobrov).
Regarding claim 5,15,  20, Chen in view of Bilobrov in view of Bassali discloses identifying the media stream being processed for presentation by the media client; and
based on the determined frame format, provisioning the media client with reference video
fingerprints representing the identified media stream of the determined frame format, for use by
the media client to conduct client-side fingerprint comparison to determine whether the media stream being processed by the media client continues to be the identified media stream ([0020,0022,0013,0020-0026] of Bilobrov).
Regarding claim 6, 16, Chen in view of Bilobrov in view of Bassali discloses wherein provisioning the media client with the reference video fingerprints representing the identified media stream of the determined frame format comprises:
selecting, from data that includes reference video fingerprints of the identified media stream of multiple frame formats, the reference video fingerprints of the identified media stream having determined frame format; and
providing the selected reference video fingerprints to the media client ([0013, 0022, 0013, 0020-0026] of Bilobrov.
Regarding claim 7,17,  Chen in view of Bilobrov in view of Bassali discloses wherein causing the media client to obtain, as the supplemental content to be presented by the media client, the supplemental content having the determined frame format comprises:
informing the media client of the determined frame format,
wherein the informing the media client of the determined frame format enables the media client to request and receive the supplemental content having the determined frame format (fig. 7,9 of Bassali).
Regarding claim 8, Chen in view of Bilobrov in view of Bassali discloses wherein the method is carried out by a computing system in network communication with the media client ([0027] of Chen).
Regarding claim 9, Chen in view of Bilobrov in view of Bassali discloses wherein the media client comprises a television ([0026-0027] of Chen).
Regarding claim 10, Chen in view of Bilobrov in view of Bassali discloses wherein the supplemental content comprises a replacement advertisement (figs. 7, 9, [0078-0083] of Bassali).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/               Primary Examiner, Art Unit 2426